BOWMAN, Circuit Judge,
concurring in part and dissenting in part.
I agree that the district court erroneously shifted the burden of persuasion in rendering its judgment against the Circuit Court of St. Louis County. To that extent, I concur in our Court’s disposition of the Title VII claim. With respect to our Court’s affirmance of the judgment entered against Judge Corrigan under 42 U.S.C. § 1983, however, I dissent because I do not view the evidence as being sufficient to support the jury’s verdict against Judge Corrigan. The real issue is not whether Judge Corrigan has or ever had a bias against women. Rather, the issue is whether he made a decision adverse to Goodwin on the basis of her sex. In my opinion, the evidence falls woefully short of showing that he did, and accordingly the verdict in Goodwin’s favor should not be allowed to stand.
The hearing officer positions, one held by Goodwin and one held by Donis, were to be eliminated. Goodwin has not alleged that the decision to eliminate those positions flowed from improper motives or was in any way unlawful. With that decision already made, Judge Corrigan then had to decide which of the two hearing officers would be kept on for a few months in a temporary hearing officer position and which of them would be transferred, without any reduction in pay or benefits, to a permanent position on the legal staff. He consulted with an executive committee of juvenile court officials, one of whom was a woman. Although this committee was unanimous in its view that Donis was the stronger of the two candidates, the members were evenly divided on the question of which candidate should be assigned to which position.1 Judge Corrigan’s decision to retain Donis in the temporary hearing officer position was in no way inconsistent with the views of the committee.
Judge Corrigan also was aware that the duties of the temporary hearing officer would be restricted mainly to hearing juvenile court traffic cases. He knew that Donis had considerable recent experience with such cases and that Goodwin did not.2 Beyond that, Judge Corrigan had not received any criticism of Donis’s performance, and he knew that Donis’s work as a hearing officer was well regarded. On the other hand, Judge Corrigan had received adverse comments regarding Goodwin’s performance as a hearing officer. The opinion of the Court misperceives the significance of this criticism of Goodwin’s legal abilities when it suggests that the jury was free to disbelieve the witnesses who stated that they thought Goodwin’s legal abilities were lacking. The ultimate view of a jury concerning the credibility of Goodwin’s critics does not matter; what matters is that Judge Corrigan had such criticism before him, that he did not find it unbelievable, and that it was part of the totality of information on which he based his decision. Furthermore, Judge Corrigan had had the opportunity to review findings of fact, con*551elusions of law, and recommendations made by Goodwin in numerous cases. He personally had evaluated her work as a hearing officer and had developed misgivings about it.
The only evidence that even remotely could be construed as an indication of unlawful discrimination on the part of Judge Corrigan consists of two remarks he made.3 One of the remarks was jokingly made in the context of a discussion concerning a decision made by Corinne Richardson, head of the legal department. The other remark, which occurred during an en banc meeting of the circuit court, was made more than one year after Judge Corrigan transferred Goodwin. Given the context of the first remark and the time frame of the second, the relevancy of this evidence becomes, at best, highly questionable. What we are left with are two highly prejudicial remarks of minimal probative value, evidence of which could well have been excluded by the district court in the exercise of its sound discretion. See Fed.R.Evid. 403.
A strained interpretation of this evidence might lead one to infer that Judge Corrigan was, in general, biased against women and that he acted upon such a bias. That interpretation is, however, illogical. If in fact Judge Corrigan’s decision was motivated by impermissible bias, one would think that he would have placed Goodwin, rather than Donis, in the temporary position. The action he took was totally inconsistent with such a bias or with a desire to rid the court of women. Quite to the contrary, the record establishes by uncontradicted testimony that Judge Corrigan consistently made fair and unbiased decisions affecting female employees of the court, that he hired women for positions with the court, and that on at least one occasion he restructured a position to meet the needs of a female staff member for part-time employment. This is hardly the record of a man driven by a bias against women.
Moreover, even if the evidence could be read as indicative of a general bias, it would not prove the specific act of which Goodwin complains. There is a vast difference between a general bias and an act of intentional discrimination. Unless the onset of an Orwellian nightmare is closer at hand than most of us have realized, in our society the law still punishes bad deeds, not bad thoughts or the expression of unfashionable opinions. Expression may color conduct or explain motive, where motive is in question, but expression that at most tends to show a general bias toward a protected group cannot be allowed to serve as a total substitute for direct proof of unlawful discrimination. In this case there is a total absence of such direct proof. What has happened is that Judge Corrigan has been found guilty because of the atmospherics created by his remarks, not because Goodwin properly carried her burden of persuasion on the issue of intentional discrimination.
The result of Judge Corrigan’s decision was Goodwin’s transfer to a permanent position on the legal staff of the court, at no reduction in pay or benefits. Donis stayed in the one remaining hearing officer position, handling juvenile traffic cases until, as anticipated, the position was phased out approximately a year later. Donis then was out of a job with the court. I have great difficulty in viewing this as a decision adverse to Goodwin. By any objective standard, the decision Judge Corrigan made was favorable to Goodwin. Her claim would be a much more sympathetic and understandable one if in fact she had been retained in the temporary, soon-to-be-phased-out hearing officer position. Indeed, if Judge Corrigan had decided to put Goodwin in the temporary position she now claims to have wanted, it is hard to imagine that she would not have attacked that decision on grounds of sexual bias. It troubles me deeply that we are sustaining a judgment against Judge Corrigan when it appears likely that either of the actions he could have taken regarding Goodwin’s employment status would have subjected him to the same attack and, under the decision *552of the Court, to the same liability. This strikes me as being manifestly unjust.
In short, Goodwin’s evidence cannot reasonably be viewed as sufficient to establish her case. Even under this Court’s stringent standards, see, e.g., Bauer v. Norris, 713 F.2d 408 (8th Cir.1983), Judge Corrigan should have been granted a directed verdict or a judgment notwithstanding the verdict.
For the reasons indicated above, I would reverse the § 1983 judgment against Judge Corrigan. Furthermore, because evidence insufficient to support a sex discrimination claim under § 1983 likewise is insufficient to support the same claim under Title VII, the Title VII judgment against the circuit court should be reversed for insufficiency of the evidence as well as on the ground set forth in the opinion of the Court.

. The committee members had differing views as to the relative importance of the two positions, not as to the strengths of the two candidates. The two committee members who voted to retain Goodwin as the hearing officer did so because they wanted the stronger candidate, Donis, placed on the permanent legal staff. The two committee members who voted to retain Donis as the hearing officer did so because they believed it was necessary to fill that position with the stronger candidate.


. While Goodwin had heard traffic cases in her early years of service as a hearing officer, 90 per cent of her case docket since 1976 had been abuse and neglect cases.


. The text of these remarks is set forth supra in section II.C. of the Court’s opinion.